4/22/2019                  Case 1:19-cv-035602019-4-__ Meatball Obsession
                                                Document        1 FiledComplaint - Google
                                                                          04/22/19        Docs 1 of 4
                                                                                        Page




            UNITED STATES DISTRICT COURT
            SOUTHERN DISTRICT OF NEW YORK

            510 BORROWER, LLC,
                                                  Plaintiff,

                                           v.                                  Index No. 19-3560

            MEATBALLOBSESSION, LLC and STEVEN R.                               COMPLAINT
            BURNS,

                                                  Defendants.


                            Plaintiff 510 Borrower LLC (“Landlord”) alleges as follows:

                                                  NATURE OF THE ACTION

                            1.       This is an action against Defendant Meatballobsession, LLC (“Tenant”)

            for breach of a lease dated October 31, 2011 (the “Lease”) and against Steven R. Burns

            (“Guarantor”), a guarantor on the Lease.

                                                               PARTIES

                            2.       Landlord is a Limited Liability Company that was incorporated in

            Delaware and has its principal place of business in New York County.

                            3.       Tenant is a Limited Liability Company that was incorporated in New

            Jersey and has its principal place of business in New Jersey.

                            4.       Guarantor is an individual who resides in New Jersey.

                                                JURISDICTION AND VENUE

                            5.       Jurisdiction lies in this Court under 28 U.S.C. § 1332 by reason of the

            diversity of citizenship. The amount in controversy is in excess of $75,000.




            NEWYORK.544153.18

https://docs.google.com/document/d/1J40POVIJ29tJegynCWng_3eBqG_V-Hr6T-j_cLJcCDU/edit#                          1/4
4/22/2019                 Case 1:19-cv-035602019-4-__ Meatball Obsession
                                               Document        1 FiledComplaint - Google
                                                                         04/22/19        Docs 2 of 4
                                                                                       Page



                            6.       This action arises out of a lease of real property located at 510 Avenue of

            the Americas in New York County. Accordingly, venue is proper in this district under 28 U.S.C.

            § 1391 inasmuch as the cause of action arises here. In addition, Defendants have consented to the

            venue and jurisdiction in New York County in Section 37.8 of the Lease.

                                                  FACTUAL ALLEGATIONS

                            7.       On or about October 31, 2011, Landlord and Tenant entered into the

            Lease.

                            8.       Guarantor executed a Guaranty in which Guarantor guaranteed Tenant’s

            obligations under the Lease.

                            9.        Pursuant to the Lease, Tenant agreed to lease certain premises located at

            510 Avenue of the Americas in New York County (the “Premises”).

                            10.      Thereafter, Tenant occupied the Premises.

                            11.      On June 2, 2018, Tenant informally notified Landlord by email that Tenant

            would be vacating the Premises.

                            12.      Tenant attributed its decision to vacate the premises to flagging sales.

                            13.      Tenant never claimed either orally or in writing that Landlord was in

            breach of the Lease.

                            14.       As of June 2, 2018, Tenant owed overdue rent of $199,997.50 (and had

            not yet paid its rent for June 2018).

                            15.      Tenant repeatedly assured Landlord both in writing and orally that Tenant

            would pay the overdue rent and additional amounts owing pursuant to the Lease.




                                                                   2


https://docs.google.com/document/d/1J40POVIJ29tJegynCWng_3eBqG_V-Hr6T-j_cLJcCDU/edit#                              2/4
4/22/2019                   Case 1:19-cv-035602019-4-__ Meatball Obsession
                                                 Document        1 FiledComplaint - Google
                                                                           04/22/19        Docs 3 of 4
                                                                                         Page



                             16.     Despite these promises, Tenant failed to make any payments after vacating

            the Premises.

                             17.     To mitigate its damages, Landlord sought a new tenant, who took

            possession of the Premises on February 21, 2019.

                                                  FIRST CAUSE OF ACTION

                                    (BREACH OF CONTRACT AGAINST TENANT)

                             18.     Landlord hereby repeats and incorporates the aforementioned allegations

            as if fully set forth herein.

                             19.     Tenant owes in excess of $300,000 in Rent and Additional Rent pursuant

            to the terms of the Lease.

                             20.     In addition, Tenant owes unamortized costs of $20,906.87 pursuant to the

            terms of the Lease.

                             21.     Accordingly, Tenant owes a total of in excess of $290,000 (after

            application of Tenant’s security deposit), plus interest theron at the statutory rate and attorneys’

            fees incurred by Landlord in this action.

                                                SECOND CAUSE OF ACTION

                                   (BREACH OF GUARANTY AGAINST GUARANTOR)

                             22.     Landlord hereby repeats and incorporates the aforementioned allegations

            as if fully set forth herein.

                             23.     The Guaranty provides that Guarantor “hereby guarantees to Landlord, its

            successors and assigns, the full and prompt payment when due of all Basic Rent and Additional

            Rent and any and all other sums and charges payable by Tenant under the Lease.”

                             24.     Guarantor failed to pay amounts owed pursuant to the Guaranty.


                                                                   3


https://docs.google.com/document/d/1J40POVIJ29tJegynCWng_3eBqG_V-Hr6T-j_cLJcCDU/edit#                              3/4
4/22/2019                  Case 1:19-cv-035602019-4-__ Meatball Obsession
                                                Document        1 FiledComplaint - Google
                                                                          04/22/19        Docs 4 of 4
                                                                                        Page



                            25.      Pursuant to the Guaranty, Guarantor owes Landlord in excess of $290,000

            plus interest thereon at the statutory rate and attorneys’ fees incurred by Landlord in this action.

                            WHEREFORE, Landlord demands judgment against Defendants as follows:

                            a.       On the First Cause of Action, that Tenant be held liable for damages in

                     excess $290,000, plus interest theron at the statutory rate and attorneys’ fees incurred by

                     Landlord in this action; and

                            b.       On the Second Cause of Action that Guarantor be held liable for damages

                     in excess $290,000, plus interest theron at the statutory rate and attorneys’ fees incurred

                     by Landlord in this action.

                            c.       For such other and further relief as the Court may deem just, necessary

                     and appropriate.


            Dated:     New York, New York
                       April 22, 2019

                                                                            LAW OFFICES OF ERIC J. GRANNIS



                                                                            By:
                                                                                   Eric J. Grannis
                                                                            11 Broadway, Ste. 615
                                                                            New York, New York 10004
                                                                            (212) 903-1025




                                                                   4


https://docs.google.com/document/d/1J40POVIJ29tJegynCWng_3eBqG_V-Hr6T-j_cLJcCDU/edit#                              4/4
